Citation Nr: 0806609	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  05-36 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
for accrued benefits purposes.

2.  Entitlement to service connection for lid laxity, 
secondary to service-connected bilateral blepharitis, for 
accrued benefits purposes.

3.  Entitlement to a rating in excess of 10 percent for 
bilateral blepharitis, for accrued benefits purposes.

4.  Entitlement to a rating in excess of 10 percent for 
maxillary and frontal sinusitis, for accrued benefits 
purposes.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) for accrued benefits 
purposes.  

6.  Whether there was clear and unmistakable error (CUE) in 
rating decisions dated in January 1960, March 1960, and April 
1998 with respect to the reduction in compensation, and the 
assigned rating and effective date of compensation for 
sinusitis, maxillary and frontal with allergic and 
hypertrophic rhinitis, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and P.L.


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active duty from September 1950 to September 
1954.  The veteran died in December 2003.  The appellant is 
his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, in which the RO denied the benefits 
sought on appeal.  

The veteran testified at a Board video hearing in March 2007.

The issues of entitlement to a rating in excess of 10 percent 
for bilateral blepharitis, for accrued benefits purposes; 
entitlement to a rating in excess of 10 percent for maxillary 
and frontal sinusitis, for accrued benefits purposes; 
entitlement to TDIU for accrued benefits purposes; and 
whether there was CUE in rating decisions dated in January 
1960, March 1960, and April 1998 with respect to the 
reduction in compensation, and the assigned rating and 
effective date of compensation for sinusitis, maxillary and 
frontal with allergic and hypertrophic rhinitis, for accrued 
benefits purposes, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A claim for service connection for diabetes mellitus was 
not pending at the time of the veteran's death.

2.  A claim for secondary service connection for lid laxity 
was pending at the time of the veteran's death.

3.  Prior to the veteran's death, the competent evidence 
establishes that the veteran had lid laxity which was related 
to his service-connected blepharitis.  




CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
diabetes mellitus, for accrued benefits purposes, lacks legal 
merit.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.1000 (2007).

2.  The criteria for secondary service connection for lid 
laxity have been met.  38 U.S.C.A. §§ 1155, 5121(a) (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in July 2004 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  The VCAA letter told the claimant to provide any 
relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  ).  In particular, the VCAA notification: 
(1) informed the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informed the claimant about the information and evidence 
that VA will seek to provide; (3) informed the claimant about 
the information and evidence that the claimant is expected to 
provide; and (4) requested that the claimant provide any 
evidence in his possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  See 
Pelegrini II.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
(SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 
2007) (Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
claimant's contentions as well as the communications provided 
to the claimant by VA, it is reasonable to expect that the 
claimant understands what was needed to prevail.  See also 
Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders 
v. Nicholson, 487 F. 3d 881 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's pertinent medical records 
have been obtained, to the extent available.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  There is no indication in the 
record that any additional evidence, relevant to the issue 
decided herein, is available and not part of the claims file.  
The records satisfy 38 C.F.R. § 3.326.

The claimant was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in 
February 2007.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).


Accrued Benefits

Accrued benefits are defined as "periodic monetary benefits . 
. . authorized under law administered by [VA], to which a 
payee was entitled at his or her death under existing ratings 
for decisions or those based on evidence in the file at the 
date of death, and due and unpaid . . . ." 38 U.S.C.A. § 
5121(a) (West 2002 & Supp. 2006); 38 C.F.R. 3.1000 (a) (2007) 
(as amended 71 Fed. Reg. 78368 (effective Jan. 29, 2007)).  
Moreover, an "[a]pplication for accrued benefits must be 
filed within one year after the date of death."  38 C.F.R. § 
3.1000 (c) (2007).  The appellant's claim was timely filed.  

In Jones v. West, the Federal Circuit concluded that, "for a 
surviving spouse to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision."  Jones, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).  The Federal Circuit noted that "a 
consequence of the derivative nature of the surviving 
spouse's entitlement to a veteran's accrued benefits claim is 
that, without the veteran having a claim pending at time of 
death, the surviving spouse has no claim upon which to derive 
his or her own application."  Id. at 1300.

The Board notes that the statute governing accrued benefits 
was amended in January 2003 to eliminate the prior two-year 
restriction on the payment of accrued benefits.  The revision 
to the statute applies only to deaths occurring on or after 
the date of enactment, which was December 16, 2003.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 
117 Stat. 2651 (Dec. 16, 2003).  

The veteran died in late December 2003, after the date of 
enactment.  Therefore, the appellant's claim is considered 
under the amended version of 38 U.S.C.A. § 5121(a) which 
repealed the two-year limit on accrued benefits so that a 
veteran's survivor may receive the full amount of an award 
for accrued benefits.  

Historically, the prior version of 38 U.S.C.A. § 5121(a), 
provided that, upon the death of a veteran, periodic monetary 
benefits to which he was entitled to, on the basis of 
evidence in the file at the date of death (accrued benefits), 
and due and unpaid for a period not to exceed two years, 
shall, upon the death of such individual, be paid to a living 
person, including the veteran's spouse.  38 U.S.C.A. 
§ 5121(a) (West 2002).  The statute provided for 1) periodic 
payments to which an individual was entitlement at death 
under existing ratings for decisions, or 2) periodic monetary 
benefits based on evidence in the file at the date of an 
entitled individual's death and due and unpaid for a period 
not to exceed two years.  See Bonny v. Principi, 16 Vet. App. 
504, 507 (2002).  The phrase "not to exceed two years" has 
been interpreted by the Federal Circuit as not limiting 
survivors of veterans to recovery only of those benefits that 
accrued in the two years immediately preceding a veteran's 
death.  Rather, 38 U.S.C.A. § 5121(a) (as in effect prior to 
December 16, 2003) limited the total accrued benefit payments 
that a survivor may receive to those accrued benefits due and 
unpaid for up to a two-year period.  See Terry v. Principi, 
367 F.3d 1291 (Fed. Cir. 2004).  The Federal Circuit held in 
Terry that section 5121(a) "only limits a survivor's recovery 
of accrued veteran's benefits to a maximum two-year period of 
benefits accrued at any time during the veteran's life."  The 
Federal Circuit held that the Court had erred in its 
interpretation of section 5121(a), which had found that the 
payment of accrued benefits was limited to the two year 
period immediately preceding the veteran's death.  

In Bonny, the veteran, who incurred gunshot wounds in World 
War II, was assigned a 30 percent rating for the residuals of 
the wounds in February 1948.  In August 1995, during his 
lifetime, the RO determined that the February 1948 decision 
was clearly and unmistakably erroneous in not assigning a 50 
percent rating.  Five days after this decision was rendered, 
the veteran died.  The RO awarded his surviving spouse the 
difference between the amount of compensation payable at the 
30 percent rate and that payable at a 50 percent rate as an 
accrued benefit for the two years preceding his death.  The 
surviving spouse appealed, and asserted that she was entitled 
to the full compensation that would have been payable to the 
veteran retroactive to February 1, 1948.

The Court then reviewed the statute, 38 U.S.C.A. § 5121(a), 
and held that the statute provided two different classes of 
benefits that may be payable on the death of a veteran: (1) 
periodic monetary benefits to which the veteran was entitled 
at death under existing ratings or decisions, which the Court 
referred to as "benefits awarded but unpaid", or (2) periodic 
monetary benefits based on evidence in the file at the date 
of the veteran's death and due and unpaid for a period not to 
exceed two years, which the Court referred to as "accrued 
benefits."  The Court also held that the two-year limitation 
applied only to "accrued benefits," not "benefits awarded and 
unpaid," and that when benefits have been awarded but not 
paid prior to the veteran's death, the eligible survivor is 
entitled to receive the entire amount of the award.  Bonny, 
16 Vet. App. at 507.  The Federal Circuit reviewed this 
section of the statute in Terry.  In Terry, the veteran in 
that case, during his lifetime, claimed that a May 1986 
decision was clearly and unmistakably erroneous in awarding 
an effective date of April 14, 1986, for a TDIU rating, and 
asserted that he was entitled to an effective date in April 
1985.  The RO denied that claim in July 1995, and the veteran 
appealed the decision to the Board.  He died, however, in 
August 1997, prior to the Board's consideration of his 
appeal.  His surviving spouse in September 1997 claimed 
entitlement to his unpaid accrued benefits for April 1985 to 
April 1986.

In Terry, the Federal Circuit reviewed the Court's holding in 
Bonny that 38 U.S.C.A. § 5121(a) provided two different 
classes of benefits: the "benefits awarded but unpaid" and 
"accrued benefits," and confirmed that interpretation of the 
statute.  The Federal Circuit determined that 38 U.S.C.A. § 
5121(a) did not limit the survivor's eligibility for accrued 
benefits to the two years immediately preceding the veteran's 
death, but that the survivor was entitled to the accrued 
benefits due the veteran for any two year period.  The 
Federal Circuit held, however, that when determining 
eligibility for "accrued benefits," rather than "benefits 
awarded but unpaid," the survivor is limited to a two-year 
period of eligibility.

The difference between the factual scenario in Bonny and that 
in Terry is that, in Bonny, the RO had determined that the 
prior rating decision was clearly and unmistakably erroneous 
and awarded the veteran retroactive benefits prior to his 
death.  The surviving spouse's eligibility was, therefore, 
based on "benefits awarded but unpaid."  In Terry, as in this 
case, the veteran had not been found to be entitled to any 
retroactive benefits prior to his death.  The surviving 
spouse's eligibility was, therefore, based on evidence in the 
file at the date of the veteran's death, or "accrued 
benefits," and limited to a two-year period.

Therefore, although Terry indicated that the appellant may 
now be paid for any two year period, the amended version of 
38 U.S.C.A. § 5121(a) repealed the two-year limit on accrued 
benefits so that a veteran's survivor may receive the full 
amount of an award for accrued benefits.  Thus, the 
appellant's claim may be granted based on when eligibility is 
established.

A review of the record shows that a November 2000 Board 
decision denied service connection for a neck disorder, 
denied an increased rating for maxillary and frontal 
sinusitis, and remanded the issue of a disability rating in 
excess of 10 percent for bilateral blepharitis.  That issue 
was remanded for VA to obtain additional medical evidence, 
which was thereafter completed.  

In June 2001 correspondence, the veteran and his 
representative raised the issue of whether the effective date 
of compensation and evaluation for sinusitis, maxillary and 
frontal with allergic and hypertrophic rhinitis was CUE.  
They essentially contended that the veteran's 10 percent 
disability rating should not have been reduced to non-
compensable in a January 22, 1960 rating decision (which 
reduced a 10 percent rating for maxillary and frontal 
sinusitis to non-compensable effective March 24, 1960) and 
which was confirmed in a March 11, 1960 rating decision 
(which determined that a 10 percent rating should not be 
reinstated for maxillary and frontal sinusitis).  It was also 
essentially asserted that the effective date of January 5, 
1998 for the award of a 10 percent rating for the veteran's 
maxillary and frontal sinusitis in an April 1998 rating 
decision was CUE in light of the prior errors.  The issue of 
a higher rating for maxillary and frontal sinusitis was also 
received.

In correspondence received on June 28, 2001, the veteran also 
raised the issue of service connection for lid laxity as 
secondary to service-connected blepharitis.  

In August 2002, a claim of entitlement to a total disability 
rating based on individual unemployability (TDIU) was 
received.  

In September 2002, a supplemental statement of the case as to 
the issue of a rating in excess of 10 percent for bilateral 
blepharitis was sent to the veteran.

In an October 2002 rating decision, a rating in excess of 10 
percent for maxillary and frontal sinusitis was denied.  In 
addition, entitlement to TDIU was denied.  In another October 
2002 rating decision, a rating in excess of 10 percent for 
maxillary and frontal sinusitis was denied.  

In a December 2002 Board decision, entitlement to a rating in 
excess of 10 percent for bilateral blepharitis was denied.  
The veteran appealed to the Court.  Pursuant to a Joint 
Motion to Vacate and Remand, the December 2002 Board decision 
was vacated and remanded to the Board in a July 2003 Order.

In February 2003, a statement was received from the veteran's 
representative in which it was essentially indicated that the 
veteran's sinus disorder had worsened.  In addition, they 
indicated that he was unemployable.  This document 
represented a notice of disagreement. 

In a September 2003 rating decision, the RO determined that 
the effective date of compensation and evaluation for 
sinusitis, maxillary and frontal with allergic and 
hypertrophic rhinitis was not CUE.  A notice of disagreement 
was received in October 2003.  In October 2003, a notice of 
disagreement was received.  

In December 2003, the veteran died.  

Thus, at the time of death, the veteran had claims pending.  
The issue of service connection for lid laxity as secondary 
to service-connected blepharitis was raised, but never 
adjudicated.  

The issues of whether there was CUE in rating decisions dated 
in January 1960, March 1960, and April 1998 with respect to 
the reduction in compensation, and the assigned rating and 
effective date of compensation for sinusitis, maxillary and 
frontal with allergic and hypertrophic rhinitis, for accrued 
benefits purposes, entitlement to a rating in excess of 10 
percent for maxillary and frontal sinusitis and TDIU were 
denied, but a notice of disagreement had been received.  38 
C.F.R. § 3.160(c) (2007) defines "pending claim" as an 
application that has not been finally adjudicated.  38 C.F.R. 
§ 3.160(d) (2007) defines "finally adjudicated claim" as 
one that has been allowed or disallowed by the agency of 
original jurisdiction and become final by expiration of the 
one-year period after date of notice or by denial on 
appellate review.  In this case, as noted, notices of 
disagreement were timely filed; thus, an appeal was initiated 
as to those issues.  See also Taylor v. Nicholson, 21 Vet. 
App. 126 (2007).  

The issue of a rating in excess of 10 percent for bilateral 
blepharitis had been remanded by the Court.  Although the 
Board dismissed this issue, that dismissal was based on the 
veteran's claim and his death.  It did not preclude any 
derivative claim.  The appellant, his survivor, has timely 
pursued an accrued benefits claim as a derivative claim and 
is a proper party to do so.  The Board's dismissal does not 
have an effect on her timely claim.

In the December 2004 rating decision currently on appeal, 
which denied the claim of accrued benefits, the RO indicated 
that there were claims pending when the veteran died, but 
then denied the accrued benefits claim on the basis that the 
veteran's claim had been dismissed.  As noted, only one issue 
was dismissed and the appellant is not precluded from 
bringing a derivative claim in a timely manner, which she has 
done.  

In the September 2005 statement of the case, the RO 
essentially adjudicated, on an accrued basis, service 
connection for diabetes mellitus and lid laxity due to 
service-connected blepharitis.  The Board notes that with 
regard to diabetes mellitus, there was no claim pending when 
the veteran died.  The veteran must have had a claim pending 
at the time of his death for such benefits or else be 
entitled to them under an existing rating or decision.  See 
Jones.  Thus, with regard to diabetes mellitus, there were no 
due and unpaid preceding the veteran's death.  See 38 
U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

There was a claim pending for secondary service connection 
for lid laxity, which is addressed below.  

The issues of entitlement to a rating in excess of 10 percent 
for bilateral blepharitis and whether the assigned effective 
date of compensation and evaluation for sinusitis, maxillary 
and frontal with allergic and hypertrophic rhinitis was CUE, 
were noted by the RO to have not remained pending when the 
veteran died.  The other issues of entitlement to a rating in 
excess of 10 percent for maxillary and frontal sinusitis and 
TDIU were not addressed.  Although the RO noted that there 
was no new evidence to warrant a change in the previous 
decisions, this statement alone without any underlying laws 
and regulations provided or analysis is insufficient.  Thus, 
these issues are remanded below.  


Secondary Service Connection for Lid Laxity

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additionally, when 
aggravation of a nonservice-connected disability is 
proximately due to or the result of a service connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.   
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); see 
also 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).  A claim for 
secondary service connection generally requires competent 
evidence of a causal relationship between the service-
connected disability and the nonservice-connected disease or 
injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  
There must be medical evidence of a current disability; 
evidence of a service-connected disability; and medical 
evidence of a nexus between the service-connected disability 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 
(1995).

The claimant is a nurse.  In addition, her daughter, who also 
provided testimony at the Board hearing, is a nurse.  

The Court has held that health care professionals are 
competent to offer opinions as to the etiology of a 
disability.  See Goss; Williams v. Brown, 4 Vet. App. 270, 
273 (1993).  To qualify as an expert, a person need not be 
licensed to practice medicine, but just have special 
knowledge and skill in diagnosing and treating human 
ailments.  See Goss v. Brown, 9 Vet. App. 109 (1996). 

The appellant and her daughter testified that the veteran had 
a great deal of eye redness and bottom eyelid drooping.  His 
eyes were itchy and he would rub them a lot due to his 
blepharitis and sinus issues.  

A review of the record reflects that when the veteran was 
examined by VA in January 1998, the VA examiner determined 
that he had 2+ lower lid laxity which was likely secondary to 
his history of eye rubbing with poor eyelid approximation to 
globe.  The examiner indicated that the veteran had epiphora 
which was secondary to congenital anteriorization of the 
lower lid puncta and lower lid laxity.  

Subsequent records show that the veteran had redness, 
excessive tear, itching, and matter in his eyes, related to 
his blepharitis.  In addition, he was rated for blepharitis 
based on these symptoms.  

Prior to his death, the veteran was afforded a VA eye 
examination.  The diagnoses were diabetes mellitus with no 
retinopathy; mild bilateral cataracts; and chronic 
blepharitis in both eyes with some dry eye symptoms.  

In sum, the veteran demonstrated lid laxity due to eye 
rubbing.  The evidence shows that the veteran's blepharitis 
caused symptoms such as redness, watering, and itching.  He 
rubbed his eyes due to these symptoms, as confirmed by the 
appellant and his daughter, both of whom are competent to 
provide not only lay opinions, but medical opinions.  The 
Board recognizes that the veteran also had other eye 
disabilities which might have contributed to the eye rubbing.  
However, the competent evidence establishes, at least in part 
and with affording the appellant the benefit of the doubt, 
that the eye rubbing (which caused the lid laxity) was 
related to the service-connected bilateral blepharitis.  
Thus, the Board finds that secondary service connection for 
lid laxity is warranted on an accrued basis.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for diabetes mellitus, for accrued 
benefits purposes, is denied.

Service connection for lid laxity, secondary to service-
connected bilateral blepharitis, for accrued benefits 
purposes, is granted.  


REMAND

The issues of entitlement to a rating in excess of 10 percent 
for bilateral blepharitis; whether there was CUE in January 
1960, March 1960, and April 1998 rating decisions with 
respect to the reduction in compensation, and the assigned 
rating and effective date of compensation for sinusitis, 
maxillary and frontal with allergic and hypertrophic 
rhinitis, for accrued benefits purposes; entitlement to a 
rating in excess of 10 percent for maxillary and frontal 
sinusitis; and entitlement to TDIU are being remanded for 
proper adjudication on the merits for accrued benefits 
purposes.  In addition, updated VCAA notification should be 
provided.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority.  See, 
e.g., Pelegrini v. Principi, 18 Vet. App. 112 
(2004); VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Vazquez-Flores v. Peake, No. 05-
0355, (U.S. Vet. App. Jan. 30, 2008).  A 
notice consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession that 
pertains to the claim.

The VCAA notification should address each of 
the remaining issues:

A.  Entitlement to a rating in 
excess of 10 percent for bilateral 
blepharitis, for accrued benefits 
purposes.

B.  Entitlement to a rating in 
excess of 10 percent for maxillary 
and frontal sinusitis, for accrued 
benefits purposes.

C.  Entitlement to a total 
disability rating based on 
individual unemployability (TDIU) 
for accrued benefits purposes.  

D.  Whether there was clear and 
unmistakable error (CUE) in rating 
decisions dated in January 1960, 
March 1960, and April 1998 with 
respect to the reduction in 
compensation, and the assigned 
rating and effective date of 
compensation for sinusitis, 
maxillary and frontal with allergic 
and hypertrophic rhinitis, for 
accrued benefits purposes.

2.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  The issues should be 
addressed on the merits.  If any issue 
remains denied, the claimant should be 
provided with a supplemental statement of the 
case as any remaining issue on appeal, and 
afforded a reasonable period of time within 
which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


